Citation Nr: 0815678	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-29 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which confirmed and continued a 30 
percent evaluation for the veteran's PTSD.  During the course 
of this appeal, the veteran's evaluation was raised to 50 
percent.  Also on appeal is an August 2004 rating decision 
denying entitlement to a total disability rating based on 
individual unemployability.  The veteran received a hearing 
before a Veterans Law Judge in June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2005, the veteran was provided with a Travel Board 
hearing before a Veterans Law Judge, in support of this 
appeal.  Unfortunately, that Judge is no longer with the 
Board.  The veteran was informed of this situation by a 
letter dated March 2008, and provided with several options, 
including that of being provided with another Travel Board 
hearing.  In correspondence received at the Board in March 
2008, the veteran indicated that he wished to be provided the 
opportunity to have an additional hearing before another 
Veterans Law Judge at his local regional office.  As such, 
the Board must remand this case in order that the veteran may 
be scheduled for an additional travel board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After a hearing is 
conducted, or if the veteran withdraws his 
hearing request or fails to report for the 
scheduled hearing, the veteran's claims 
file should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



